Exhibit 10.30

FORTUNE BRANDS HOME & SECURITY, INC.

DEFERRED COMPENSATION PLAN

Amended and Restated Effective February 27, 2017    



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Establishment and Purpose

     3  

ARTICLE II Definitions

     3  

ARTICLE III Eligibility and Participation

     9  

ARTICLE IV Deferrals

     9  

ARTICLE V Company Contributions

     11  

ARTICLE VI Benefits

     12  

ARTICLE VII Modifications to Payment Schedules

     14  

ARTICLE VIII Valuation of Account Balances; Investments

     15  

ARTICLE IX Administration

     16  

ARTICLE X Amendment and Termination

     17  

ARTICLE XI Informal Funding

     17  

ARTICLE XII Claims

     17  

ARTICLE XIII General Provisions

     19  



--------------------------------------------------------------------------------

ARTICLE I

Establishment and Purpose

Fortune Brands Home & Security, Inc. (the “Company”) established the Fortune
Brands Home and Security, Inc. Deferred Compensation Plan (the “Plan”),
effective November 1, 2015, and the Plan was subsequently amended and restated,
effective February 27, 2017.    The purpose of the Plan is to attract and retain
key personnel by providing opportunities to defer receipt of salary, bonus, or
other specified compensation. The Plan is not intended to meet the qualification
requirements of Code Section 401(a), but is intended to meet the requirements of
Code Section 409A, and shall be operated and interpreted consistent with that
intent.

The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer’s creditors until such
amounts are distributed to the Participants.

ARTICLE II

Definitions

2.1    Account. Account means a bookkeeping account maintained by the Plan
Administrator to record the payment obligation of a Participating Employer to a
Participant as determined under the terms of the Plan. The Plan Administrator
may maintain an Account to record the total obligation to a Participant and
component Accounts to reflect amounts payable at different times and in
different forms and/or deferred at different times. Reference to an Account
means any such Account established by the Plan Administrator, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

2.2    Account Balance. Account Balance means, with respect to any Account, the
total payment obligation owed to a Participant from such Account as of the most
recent Valuation Date.

2.3    Adopting Employer. Adopting Employer means an Affiliate who, with the
consent of the Company, has adopted the Plan for the benefit of its eligible
employees.

2.4    Affiliate. Affiliate means a corporation, trade or business that,
together with the Company, is treated as a single employer under Code
Section 414(b) or (c).

2.5    Beneficiary. Beneficiary means a natural person, estate, or trust
designated by a Participant to receive payments to which a Beneficiary is
entitled in accordance with provisions of the Plan. The Participant’s spouse, if
living, otherwise the Participant’s estate, shall be the Beneficiary if: (i) the
Participant has failed to properly designate a Beneficiary, or (ii) all
designated Beneficiaries have predeceased the Participant.

A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage, except to the extent provided under the terms of a
domestic relations order as described in Code Section 414(p)(1)(B).

2.6    Business Day. Business Day means each day on which the New York Stock
Exchange is open for business.



--------------------------------------------------------------------------------

2.7    Change in Control. Change in Control means, with respect to the Company,
any of the following events as defined below: (a) a change in the ownership of
the Company, (b) a change in the effective control of the Company, or (c) a
change in the ownership of a substantial portion of the assets of the Company.

(a)    For purposes of this Section, a change in the ownership of the Company
occurs on the date on which any person (as that term is used in Sections 13(d)
and 14(d) of the Exchange Act ), or more than one person acting as a group
becomes the beneficial owner (as that term is used in Sections 13(d) and 14(d)
of the Exchange Act ) of more than 50% of the total fair market value or total
voting power of the stock of the Company (“Voting Securities”) excluding the
following: (i) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company;
(ii) any acquisition by the Company; (C) any acquisition by an employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company; (D) the acquisition of additional stock or voting
power by a person considered to own more than 50% of the total fair market value
or Voting Securities or (E) any acquisition pursuant to a transaction that
complies with clauses (A), (B) and (C) of paragraph (c) below.

(b)    For purposes of this Section, a change in the effective control of the
Company occurs on the date on which either: (i) a person (as that term is used
in Sections 13(d) and 14(d) of the Exchange Act), or more than one person acting
as a group, acquires ownership of stock of the Company possessing 30% or more of
Voting Securities, taking into account all such stock acquired during the
12-month period ending on the date of the most recent acquisition excluding the
following: (A) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company;
(B) any acquisition by the Company; (C) any acquisition by an employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company; (D) the acquisition of additional stock or voting
power by a person considered to own more than 30% of the Voting Securities or
(E) any acquisition pursuant to a transaction that complies with clauses (A),
(B) and (C) of paragraph (c) below, or (ii) more than 50% of the members of the
Company’s Board of Directors during any 12-month period cease to be Continuing
Directors (which term, as used in this Plan, means the directors of the Company:
(A) who were members of the Company’s Board of Directors on the Effective Date;
or (B) who subsequently became directors of the Company and who were elected or
designated to be candidates for election as nominees of the Company’s Board of
Directors, or whose election or nomination for election by the Company’s
stockholders was otherwise approved, by a vote of a majority of the Continuing
Directors then on the Company’s Board of Directors but shall not include, in any
event, any individual whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such terms are used in Rule
14(a)-11 of Regulation 14A promulgated under the Exchange Act) or other actual
or threatened solicitation of proxies or consents by or on behalf of a person
other than the Company’s Board of Directors).

(c)    For purposes of this Section, a change in the ownership of a substantial
portion of assets occurs if there is consummated a merger or consolidation of
the Company with, or, any transaction or series of transactions in which,
substantially all of the business or assets of the Company shall be sold or
otherwise acquired by, another corporation or entity unless, as a result of the
transaction(s): (A) the stockholders of the Company immediately prior to the
transaction(s) shall beneficially own, directly or indirectly, at least 60% of
the combined Voting Securities of the surviving, resulting or transferee
corporation or entity (including, without limitation, a corporation that as a
result of such transaction owns the Company or all or substantially all of the
assets of the Company, either directly or through one or more subsidiaries)
(“Newco”) immediately after in substantially the same proportions as their
ownership immediately prior to such corporate transaction; (B) no person
beneficially owns (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act, and the rules and applicable regulations), directly or indirectly,
30% or more of the combined Voting Securities of Newco immediately after such
corporate transaction except to the extent that such ownership of the Company
existed prior to such corporate transaction, and (C) more than 50% of the
members of the board of directors of Newco shall be Continuing Directors.

 

4



--------------------------------------------------------------------------------

An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Company, or the Participant’s
relationship to the Company otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).

With respect to any event(s) relating to an Adopting Employer, the Committee
shall, in its sole discretion, make any determination as to the occurrence of a
Change in Control in a manner that is similar to the above provisions of this
Section 2.7.

Any determination under this Section 2.7 as to the occurrence of a Change in
Control shall be based on objective facts and in accordance with the
requirements of Code Section 409A.

2.8    Claimant. Claimant means a Participant or Beneficiary filing a claim
under Article XII of this Plan.

2.9    Code. Code means the Internal Revenue Code of 1986, as amended from time
to time.

2.10    Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.

2.11    Committee. Committee means the Compensation Committee of the Board of
Directors of the Company.

2.12    Company. Company means Fortune Brands Home & Security, Inc., a Delaware
corporation, or any successor.

2.13    Company Contribution. Company Contribution means a credit by the
Committee to a Participant’s Account(s) in accordance with the provisions of
Article V of the Plan. Company Contributions are credited at the sole discretion
of the Committee and the fact that a Company Contribution is credited in one
year shall not obligate the Committee to continue to make such Company
Contribution in subsequent years. Unless the context clearly indicates
otherwise, a reference to Company Contribution shall include Earnings
attributable to such contribution.

2.14    Company Stock. Company Stock means the common stock, par value $0.01, of
the Company, and all appurtenant rights.

2.15    Compensation. Compensation means a Participant’s base salary, bonus,
commission, Director cash fees, Restricted Stock Units (“RSUs”), Company Stock
and such other cash or equity-based compensation (if any) (which, with respect
to Directors only, may include equity awards issued under any of the Company’s
Long-Term Incentive Plans) approved by the Plan Administrator as Compensation
that may be deferred under this Plan. Compensation shall not include any
compensation that has been previously deferred under this Plan or any other
arrangement subject to Code Section 409A.

2.16    Compensation Deferral Agreement. Compensation Deferral Agreement means
an agreement between a Participant and a Participating Employer that specifies:
(i) the amount of each component of Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV,
and (ii) the Payment Schedule applicable to one or more Accounts. The Plan
Administrator may permit different deferral amounts for each component of
Compensation and may establish a minimum or maximum deferral amount for each
such component. Unless otherwise specified by the Plan Administrator in the
Compensation Deferral Agreement, Participants may defer up to 80% of deferrable
Compensation for a Plan Year. A Compensation Deferral Agreement may also specify
the investment allocation described in Section 8.4.

2.17    Death Benefit. Death Benefit means the benefit payable under the Plan to
a Participant’s Beneficiary(ies) upon the Participant’s death as provided in
Section 6.1 of the Plan.

 

5



--------------------------------------------------------------------------------

2.18    Deferral. Deferral means a credit to a Participant’s Account(s) that
records that portion of the Participant’s Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV.
Unless the context of the Plan clearly indicates otherwise, a reference to
Deferrals includes Earnings attributable to such Deferrals.

Deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings, but shall be
reduced by the Plan Administrator as necessary so that it does not exceed 100%
of the cash Compensation of the Participant remaining after deduction of all
required income and employment taxes, 401(k) and other employee benefit
deductions, and other deductions required by law. Changes to payroll
withholdings that affect the amount of Compensation being deferred to the Plan
shall be allowed only to the extent permissible under Code Section 409A.

2.19    Director. Director means a non-employee member of the Board of Directors
of the Company.

2.20    Earnings. Earnings means an adjustment to the value of an Account in
accordance with Article VIII.

2.21    Effective Date. Effective Date means November 1, 2015.

2.22    Eligible Employee. Eligible Employee means a member of a “select group
of management or highly compensated employees” of a Participating Employer
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as
determined by the Plan Administrator from time to time in its sole discretion.

2.23    Employee. Employee means a common-law employee of an Employer.

2.24    Employer. Employer means, with respect to Employees it employs, the
Company and each Affiliate.

2.25    ERISA. ERISA means the Employee Retirement Income Security Act of 1974,
as amended from time to time.

2.26    Exchange Act. Exchange Act means the Securities Exchange Act of 1934, as
amended.

2.27    Participant. Participant means an Eligible Employee or a Director who
has received notification of his or her eligibility to defer Compensation under
the Plan under Section 3.1 and any other person with an Account Balance greater
than zero, regardless of whether such individual continues to be an Eligible
Employee or a Director. A Participant’s continued participation in the Plan
shall be governed by Section 3.2 of the Plan.

2.28    Participating Employer. Participating Employer means the Company and
each Adopting Employer.

2.29    Payment Schedule. Payment Schedule means the date as of which payment of
an Account under the Plan will commence and the form in which payment of such
Account will be made.

2.30    Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least 12 consecutive
months. Organizational or individual performance criteria are considered
pre-established if established in writing by not later than 90 days after the
commencement of the period of service to which the criteria relate, provided
that the outcome is substantially uncertain at the time the criteria are
established. The determination of whether Compensation qualifies as
“Performance-Based Compensation” will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.

 

6



--------------------------------------------------------------------------------

2.31    Plan. Generally, the term Plan means the “Fortune Brands Home &
Security, Inc. Deferred Compensation Plan” as documented herein and as may be
amended from time to time hereafter. However, to the extent permitted or
required under Code Section 409A, the term Plan may in the appropriate context
also mean a portion of the Plan that is treated as a single plan under Treas.
Reg. Section 1.409A-1(c), or the Plan or portion of the Plan and any other
nonqualified deferred compensation plan or portion thereof that is treated as a
single plan under such section.

2.32    Plan Administrator. Plan Administrator means the Employee Benefits
Action Committee of the Company or such other committee or person(s) as may be
appointed by the Committee as its delegate to serve as the Plan Administrator
with one or more of the authorities, duties, responsibilities, or obligations
described herein. In the absence of any such appointment, the Plan Administrator
shall be the Committee.

2.33    Plan Year. Plan Year means January 1 through December 31.

2.34    Record Keeper. Record Keeper means the person(s) or entity/entities with
such obligations, authorities, or responsibilities with respect to the Plan as
may be delegated by the Plan Administrator and agreed to by the Record Keeper
from time to time.

2.35    Restricted Stock Units or RSUs means restricted stock units awarded to a
Participant under any of the Company’s Long-Term Incentive Plans or under any
other similar plan or arrangement, which the Plan Administrator has designated
as Compensation that may be deferred to the Plan.

2.36    Retirement. Retirement means a Participant’s Separation from Service
after attainment of age 55 and completion of five Years of Service.

2.37    Retirement Benefit. Retirement Benefit means the benefit payable to a
Participant under the Plan following the Retirement of the Participant.

2.38    Retirement/Termination Account. Retirement/Termination Account means an
Account established by the Plan Administrator to record the amounts payable to a
Participant upon Separation from Service. Unless the Participant has established
a Specified Date Account, all Deferrals and Company Contributions shall be
allocated to a Retirement/Termination Account on behalf of the Participant.

2.39    Separation from Service. Separation from Service means an Employee’s
termination of employment with the Employer. A Director incurs a Separation from
Service upon his or her separation from the Board, including due to the
expiration of the director’s term in the event he or she does not stand for
re-election at the end of his or her term. Whether a Separation from Service has
occurred shall be determined by the Plan Administrator in accordance with Code
Section 409A.

Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain would be reduced to 20% or
less of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months), disregarding periods during which the Employee was on a bona fide leave
of absence.

An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract.

For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.24 of the Plan, except that
in applying Code sections 1563(a)(1), (2) and (3) for purposes of determining
whether another organization is an Affiliate of the Company under Code
Section 414(b), and in applying Treasury Regulation Section 1.414(c)-2 for
purposes of determining whether another organization is an Affiliate of the
Company under Code Section 414(c), “at least 50 percent” shall be used instead
of “at least 80 percent” each place it appears in those sections.

 

7



--------------------------------------------------------------------------------

The Plan Administrator specifically reserves the right to determine whether a
sale or other disposition of substantial assets to an unrelated party
constitutes a Separation from Service with respect to a Participant providing
services to the seller immediately prior to the transaction and providing
services to the buyer after the transaction. Such determination shall be made in
accordance with the requirements of Code Section 409A.

2.40    Specified Date Account. Specified Date Account means an Account
established by the Plan Administrator to record the amounts payable at a future
date as specified in the Participant’s Compensation Deferral Agreement. Unless
otherwise determined by the Plan Administrator, a Participant may maintain no
more than five Specified Date Accounts. A Specified Date Account may be
identified in enrollment materials as an “In-Service Account” or such other name
as established by the Plan Administrator without affecting the meaning thereof.

2.41    Specified Date Benefit. Specified Date Benefit means the benefit payable
to a Participant under the Plan in accordance with Section 6.1(c).

2.42    Specified Employee. Specified Employee means an Employee who, as of the
date of his or her Separation from Service, is a “key employee” of the Company
or any Affiliate. An Employee is a key employee if he or she meets the
requirements of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in
accordance with applicable regulations thereunder and without regard to Code
Section 416(i)(5)) at any time during the 12-month period ending on the
Specified Employee Identification Date. Such Employee shall be treated as a key
employee for the entire 12-month period beginning on the Specified Employee
Effective Date.

For purposes of determining whether an Employee is a Specified Employee, the
compensation of the Employee shall be determined in accordance with the
definition of compensation provided under Treas. Reg. Section 1.415(c)-2(d)(2)
(wages, salaries, fees for professional services, and other amounts received for
personal services actually rendered in the course of employment with the
employer maintaining the plan, to the extent such amounts are includible in
gross income or would be includible but for an election under section 125(a),
132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b), including the earned
income of a self-employed individual); provided, however, that, with respect to
a nonresident alien who is not a Participant in the Plan, compensation shall not
include compensation that is not includible in the gross income of the Employee
under Code Sections 872, 893, 894, 911, 931 and 933, provided such compensation
is not effectively connected with the conduct of a trade or business within the
United States.

Notwithstanding anything in this paragraph to the contrary: (i) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treas. Reg. Section 1.409A-1(i)(2), and (ii) the Company may through action that
is legally binding with respect to all nonqualified deferred compensation plans
maintained by the Company, elect to use a different definition of compensation.

In the event of corporate transactions described in Treas. Reg.
Section 1.409A-1(i)6), the identification of Specified Employees shall be
determined in accordance with the default rules described therein, unless the
Employer elects to utilize the available alternative methodology through
designations made within the timeframes specified therein.

2.43    Specified Employee Identification Date. Specified Employee
Identification Date means December 31, unless the Employer has elected a
different date through action that is legally binding with respect to all
nonqualified deferred compensation plans maintained by the Employer.

2.44    Specified Employee Effective Date. Specified Employee Effective Date
means the first day of the fourth month following the Specified Employee
Identification Date, or such earlier date as is selected by the Plan
Administrator through action that is legally binding with respect to all
nonqualified deferred compensation plans maintained by the Employer.

 

8



--------------------------------------------------------------------------------

2.45    Substantial Risk of Forfeiture. Substantial Risk of Forfeiture means the
description specified in Treas. Reg. Section 1.409A-1(d).

2.46    Termination Benefit. Termination Benefit means the benefit payable to a
Participant under the Plan following the Participant’s Separation from Service
prior to Retirement.

2.47    Unforeseeable Emergency. Unforeseeable Emergency means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, the Participant’s dependent (as
defined in Code section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Plan Administrator.

2.48    Valuation Date. Valuation Date means each Business Day.

2.49    Year of Service. Year of Service means each 12-month period of
continuous service with the Employer.

ARTICLE III

Eligibility and Participation

3.1    Eligibility and Participation. An Eligible Employee or a Director becomes
a Participant upon the earlier to occur of: (i) a credit of Company
Contributions under Article V, or (ii) receipt of notification of eligibility to
participate.

3.2    Duration. A Participant shall be eligible to defer Compensation and
receive allocations of Company Contributions (if any), subject to the terms of
the Plan, for as long as such Participant remains an Eligible Employee or a
Director. A Participant who is no longer an Eligible Employee but has not
Separated from Service, or who is no longer a Director, may not defer
Compensation under the Plan beyond the Plan Year in which he or she became
ineligible but may otherwise exercise all of the rights of a Participant under
the Plan with respect to his or her Account(s). On and after a Separation from
Service, a Participant shall remain a Participant as long as his or her Account
Balance is greater than zero (0), and during such time may continue to make
allocation elections as provided in Section 8.4. An individual shall cease being
a Participant in the Plan when all benefits under the Plan to which he or she is
entitled have been paid.

ARTICLE IV

Deferrals

4.1    Deferral Elections, Generally.

(a)    A Participant may elect to defer Compensation by submitting a
Compensation Deferral Agreement during the enrollment periods established by the
Plan Administrator and in the manner specified by the Plan Administrator, but in
any event, in accordance with Section 4.2. A Compensation Deferral Agreement
that is not timely filed with respect to a service period or component of
Compensation shall be considered void and shall have no effect with respect to
such service period or Compensation. The Plan Administrator may modify any
Compensation Deferral Agreement prior to the date the election becomes
irrevocable under the rules of Section 4.2, as may be needed, to comply with the
terms of the Plan (as it may be amended from time to time) and/or as may be
required by law.

 

9



--------------------------------------------------------------------------------

(b)    The Participant shall specify on his or her Compensation Deferral
Agreement the amount of Deferrals and whether to allocate Deferrals to a
Retirement/Termination Account or to a Specified Date Account. If no designation
is made, Deferrals shall be allocated to the Retirement/Termination Account. A
Participant may also specify in his or her Compensation Deferral Agreement the
Payment Schedule applicable to his or her Plan Accounts. If the Payment Schedule
is not specified in a Compensation Deferral Agreement, the Payment Schedule
shall be the Payment Schedule specified in Section 6.2.

4.2    Timing Requirements for Compensation Deferral Agreements.

(a)    First Year of Eligibility. In the case of the first year in which an
Eligible Employee or a Director becomes eligible to participate in the Plan
following the annual enrollment period, he or she has up to 30 days following
his or her initial eligibility to submit a Compensation Deferral Agreement with
respect to Compensation to be earned during such year. The Compensation Deferral
Agreement described in this paragraph becomes irrevocable upon the end of such
30-day period. The determination of whether an Eligible Employee or a Director
may file a Compensation Deferral Agreement under this paragraph shall be
determined in accordance with the rules of Code Section 409A, including the
provisions of Treas. Reg. Section 1.409A-2(a)(7).

A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.

(b)    Prior Year Election. Except as otherwise provided in this Section 4.2,
Participants may defer Compensation by filing a Compensation Deferral Agreement
no later than December 31 of the year prior to the year in which the
Compensation to be deferred is earned. A Compensation Deferral Agreement
described in this paragraph shall become irrevocable with respect to such
Compensation as of January 1 of the year in which such Compensation is earned.

(c)    Performance-Based Compensation. Participants may file a Compensation
Deferral Agreement with respect to Performance-Based Compensation no later than
the date that is six months before the end of the performance period, provided
that:

(i)    the Participant performs services continuously from the later of the
beginning of the performance period or the date the criteria are established
through the date the Compensation Deferral Agreement is submitted; and

(ii)    the Compensation is not readily ascertainable as of the date the
Compensation Deferral Agreement is filed.

A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant’s death or disability (as defined in
Treas. Reg. Section 1.409A-1(e)) or upon a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)) prior to the satisfaction of the performance
criteria, will be void.

(d)    Short-Term Deferrals. Compensation that meets the definition of a
“short-term deferral” described in Treas. Reg. Section 1.409A-1(b)(4) may be
deferred in accordance with the rules of Article VII, applied as if the date the
Substantial Risk of Forfeiture lapses is the date payments were originally
scheduled to commence, provided, however, that the provisions of Section 7.3
shall not apply to payments attributable to a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)).

(e)    Certain Forfeitable Rights. With respect to a legally binding right to a
payment in a subsequent year that is subject to a forfeiture condition requiring
the Participant’s continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right, an election to defer
such Compensation may be made on or before the 30th day after the Participant
obtains the legally

 

10



--------------------------------------------------------------------------------

binding right to the Compensation, provided that the election is made at least
12 months in advance of the earliest date at which the forfeiture condition
could lapse. The Compensation Deferral Agreement described in this paragraph
becomes irrevocable after such 30th day. If the forfeiture condition applicable
to the payment lapses before the end of the required service period as a result
of the Participant’s death or disability (as defined in Treas. Reg.
Section 1.409A-3(i)(4)) or upon a Change in Control (as defined in Treas. Reg.
Section 1.409A-3(i)(5)), the Compensation Deferral Agreement will be void unless
it would be considered timely under another rule described in this Section.

(f)    Company Awards. The Committee may unilaterally provide for deferrals of
Company awards prior to the date of such awards. Deferrals of Company awards
(such as sign-on, retention, or severance pay) may be negotiated with a
Participant prior to the date the Participant has a legally binding right to
such Compensation.

(g)    “Evergreen” Deferral Elections. The Plan Administrator, in its
discretion, may provide in the Compensation Deferral Agreement that such
Compensation Deferral Agreement will continue in effect for each subsequent year
or performance period. Such “evergreen” Compensation Deferral Agreements will
become effective with respect to an item of Compensation on the date such
election becomes irrevocable under this Section 4.2. An evergreen Compensation
Deferral Agreement may be terminated or modified prospectively with respect to
Compensation for which such election remains revocable under this Section 4.2. A
Participant whose Compensation Deferral Agreement is cancelled in accordance
with Section 4.6 will be required to file a new Compensation Deferral Agreement
under this Article IV in order to recommence Deferrals under the Plan.

4.3    Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the
Retirement/Termination Account. The Plan Administrator may, in its discretion,
establish a minimum deferral period for the establishment of a Specified Date
Account (for example, the third Plan Year following the year Compensation is
allocated to such accounts), and the minimum deferral period so established may
vary according to the type of Compensation being deferred to such Account.

4.4    Deductions from Pay. The Plan Administrator has the authority to
determine the payroll practices under which any component of Compensation
subject to a Compensation Deferral Agreement will be deducted from a
Participant’s Compensation.

4.5    Vesting. Participant Deferrals of RSUs and any other unvested
compensation at the time of the deferral shall become vested in accordance with
the vesting schedule contained in the underlying award notice and award
agreement with which the RSUs or other unvested compensation were granted; all
other Participant Deferrals shall be 100% vested at all times.

4.6    Cancellation of Deferrals. The Plan Administrator may cancel a
Participant’s Deferrals: (i) for the balance of the Plan Year in which an
Unforeseeable Emergency occurs, (ii) if the Participant receives a hardship
distribution under the Employer’s qualified 401(k) plan, through the end of the
Plan Year in which the six month anniversary of the hardship distribution falls,
and (iii) during periods in which the Participant is unable to perform the
duties of his or her position or any substantially similar position due to a
mental or physical impairment that can be expected to result in death or last
for a continuous period of at least six months, provided cancellation occurs by
the later of the end of the taxable year of the Participant or the 15th day of
the third month following the date the Participant incurs the disability (as
defined in this paragraph (iii)).

ARTICLE V

Company Contributions

5.1    Discretionary Company Contributions. The Committee may, from time to time
in its sole and absolute discretion, credit Company Contributions to any
Participant in any amount determined by the Committee. Such contributions will
be credited to a Participant’s Retirement/Termination Account.

 

11



--------------------------------------------------------------------------------

5.2    Vesting. Company Contributions described in Section 5.1, above, and the
Earnings thereon, shall vest in accordance with the vesting schedule(s)
established by the Committee at the time that the Company Contribution is made.
All Company Contributions shall become 100% vested if, while actively employed,
the Participant (i) dies, (ii) Retires, or (iii) is affected by a Change in
Control. The Committee may, at any time, in its sole discretion, increase a
Participant’s vested interest in a Company Contribution. The portion of a
Participant’s Accounts that remains unvested upon his or her Separation from
Service after the application of the terms of this Section 5.2 shall be
forfeited.

ARTICLE VI

Benefits

6.1    Benefits, Generally. A Participant shall be entitled to the following
benefits under the Plan:

(a)    Retirement Benefit. Upon the Participant’s Separation from Service due to
Retirement, he or she shall be entitled to a Retirement Benefit. The Retirement
Benefit shall be equal to the vested portion of the Retirement/Termination
Account based on the value of that Account as of the end of the month in which
Separation from Service occurs or such later date as the Plan Administrator, in
its sole discretion, shall determine. Payment of the Retirement Benefit will be
made or begin the first day of the month following the month in which Separation
from Service occurs, provided, however, that with respect to a Participant who
is a Specified Employee as of the date such Participant incurs a Separation from
Service, payment will be made or begin on the first day of the seventh month
following the month in which such Separation from Service occurs. If the
Retirement Benefit is to be paid in the form of installments, any subsequent
installment payments to a Specified Employee will be paid on the anniversary of
the date the initial installment was made.

(b)    Termination Benefit. Upon the Participant’s Separation from Service for
reasons other than death or Retirement, he or she shall be entitled to a
Termination Benefit. The Termination Benefit shall be equal to the vested
portion of the Retirement/Termination Account based on the value of that Account
as of the end of the month in which Separation from Service occurs or such later
date as the Plan Administrator, in its sole discretion, shall determine. Payment
of the Termination Benefit will be made on the first day of the month following
the month in which Separation from Service occurs, provided, however, that with
respect to a Participant who is a Specified Employee as of the date such
Participant incurs a Separation from Service, payment will be made on the first
day of the seventh month following the month in which such Separation from
Service occurs.

(c)    Specified Date Benefit. If the Participant has established one or more
Specified Date Accounts, he or she shall be entitled to a Specified Date Benefit
with respect to each such Specified Date Account. The Specified Date Benefit
shall be equal to the vested portion of the Specified Date Account, based on the
value of that Account as of the end of the month designated by the Participant
at the time the Account was established. Payment of the Specified Date Benefit
will be made or begin the first day of the month following the designated month.
Notwithstanding the preceding sentence, balances remaining in Specified Date
Accounts on the date the Participant Separates from Service shall be distributed
on the first day of the month following the month in which Separation from
Service occurs, provided, however, that with respect to a Participant who is a
Specified Employee as of the date such Participant incurs a Separation from
Service, payment will be made on the first day of the seventh month following
the month in which such Separation from Service occurs

(d)    Death Benefit. In the event of the Participant’s death, his or her
designated Beneficiary(ies) shall be entitled to a Death Benefit. The Death
Benefit shall be equal to the vested portion of the Retirement/Termination
Account and the vested and unpaid balances of any Specified Date Accounts, based
on the value of the Accounts as of the end of the month in which death occurred,
with payment made in the following month.

 

12



--------------------------------------------------------------------------------

A Participant who consents to the Employer’s purchase of insurance on his or her
life shall also be entitled to a Supplemental Death Benefit if the Participant
dies while actively employed. The Supplemental Death Benefit shall be in the
amount of $50,000 and shall be paid at the same time as payment of other death
benefits hereunder.

(e)    Unforeseeable Emergency Payments. A Participant who experiences an
Unforeseeable Emergency may submit a written request to the Plan Administrator
to receive payment of all or any portion of his or her vested Accounts. Whether
a Participant or Beneficiary is faced with an Unforeseeable Emergency permitting
an emergency payment shall be determined by the Plan Administrator based on the
relevant facts and circumstances of each case, but, in any case, a distribution
on account of Unforeseeable Emergency may not be made to the extent that such
emergency is or may be reimbursed through insurance or otherwise, by liquidation
of the Participant’s assets, to the extent the liquidation of such assets would
not cause severe financial hardship, or by cessation of Deferrals under this
Plan. If an emergency payment is approved by the Plan Administrator, the amount
of the payment shall not exceed the amount reasonably necessary to satisfy the
need, taking into account the additional compensation that is available to the
Participant as the result of cancellation of deferrals to the Plan, including
amounts necessary to pay any taxes or penalties that the Participant reasonably
anticipates will result from the payment. The amount of the emergency payment
shall be subtracted pro rata from the vested portion of each Account. Emergency
payments shall be paid in a single lump sum within the 90-day period following
the date the payment is approved by the Plan Administrator.

6.2    Form of Payment.

(a)    Retirement Benefit. A Participant who is entitled to receive a Retirement
Benefit shall receive payment of such benefit in a single lump sum, unless the
Participant elects on his or her initial Compensation Deferral Agreement to have
such benefit paid in one of the following alternative forms of payment
(i) substantially equal annual installments over a period of two to fifteen
years, as elected by the Participant, or (ii) a lump sum payment of a percentage
of the balance in the Retirement/Termination Account, with the balance paid in
substantially equal annual installments over a period of two to fifteen years,
as elected by the Participant.

(b)    Termination Benefit. A Participant who is entitled to receive a
Termination Benefit shall receive payment of such benefit in a single lump sum.

(c)    Specified Date Benefit. The Specified Date Benefit shall be paid in a
single lump sum, unless the Participant elects on the Compensation Deferral
Agreement with which the account was established to have the Specified Date
Account paid in substantially equal annual installments over a period of two to
five years, as elected by the Participant.

Notwithstanding any election of a form of payment by the Participant, upon a
Separation from Service the unpaid balances of any Specified Date Accounts shall
be paid in a single lump sum.

(d)    Death Benefit. A designated Beneficiary who is entitled to receive a
Death Benefit shall receive payment of such benefit in a single lump sum. If a
Supplemental Death Benefit is payable in accordance with Section 6.1(d), such
benefit shall also be payable in a single lump sum.

(e)    Change in Control. A Participant will receive a single lump sum payment
equal to the unpaid balance of all of his or her Accounts if Separation from
Service occurs within 24 months following a Change in Control.

A Participant or Beneficiary receiving installment payments when a Change in
Control occurs, will receive the remaining account balance in a single lump sum
within 90 days following the Change in Control.

 

13



--------------------------------------------------------------------------------

(f)    Small Account Balances. The Plan Administrator shall pay the value of the
Participant’s Accounts upon a Separation from Service in a single lump sum if
the balance of such Accounts is not greater than the applicable dollar amount
under Code Section 402(g)(1)(B), provided the payment represents the complete
liquidation of the Participant’s interest in the Plan.

(g)    Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments, annual payments will be made beginning as of the payment
commencement date for such installments and shall continue on each anniversary
thereof until the number of installment payments specified in the Payment
Schedule has been paid. The amount of each installment payment shall be
determined by dividing (a) by (b), where (a) equals the Account Balance as of
the Valuation Date and (b) equals the remaining number of installment payments.

For purposes of Article VII, installment payments will be treated as a single
form of payment. If a lump sum equal to less than 100% of the
Retirement/Termination Account is paid, the payment commencement date for the
installment form of payment will be the first anniversary of the payment of the
lump sum.

6.3    Acceleration of or Delay in Payments. The Committee, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treas. Reg. Section 1.409A-3(j)(4). The Committee may also, in
its sole and absolute discretion, delay the time for payment of a benefit owed
to the Participant hereunder, to the extent permitted under Treas. Reg.
Section 1.409A-2(b)(7). If the Plan receives a domestic relations order (within
the meaning of Code Section 414(p)(1)(B)) directing that all or a portion of a
Participant’s Accounts be paid to an “alternate payee,” any amounts to be paid
to the alternate payee(s) shall be paid in a single lump sum.

6.4    Six-Month Delay. To the extent a benefit payable under this Plan is
payable upon the Participant’s Separation from Service and that Participant is a
Specified Employee as of the date such Participant incurs such Separation from
Service, any benefit payments that would have occurred prior to the six-month
anniversary of the Participant’s Separation from Service will be made on the
first day of the seventh month following the month in which such Separation from
Service occurs.

ARTICLE VII

Modifications to Payment Schedules

7.1    Participant’s Right to Modify. A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII.

7.2    Time of Election. The date on which a modification election is submitted
to the Plan Administrator must be at least 12 months prior to the date on which
payment is scheduled to commence under the Payment Schedule in effect prior to
the modification.

7.3    Date of Payment under Modified Payment Schedule. Except with respect to
modifications that relate to the payment of a Death Benefit, the date payments
are to commence under the modified Payment Schedule must be no earlier than five
years after the date payment would have commenced under the original Payment
Schedule. Under no circumstances may a modification election result in an
acceleration of payments in violation of Code Section 409A.

7.4    Effective Date. A modification election submitted in accordance with this
Article VII is irrevocable upon receipt by the Plan Administrator and becomes
effective 12 months after such date.

 

14



--------------------------------------------------------------------------------

7.5    Effect on Accounts. An election to modify a Payment Schedule is specific
to the Account or payment event to which it applies, and shall not be construed
to affect the Payment Schedules of any other Accounts.

ARTICLE VIII

Valuation of Account Balances; Investments

8.1    Valuation. Deferrals shall be credited to appropriate Accounts on the
date such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement. Company Contributions shall be credited to the
Retirement/Termination Account at the times determined by the Plan
Administrator. Valuation of Accounts shall be performed under procedures
approved by the Plan Administrator.

8.2    Earnings Credit. Each Account will be credited with Earnings on each
Business Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Plan Administrator, in accordance
with the provisions of this Article VIII (“investment allocation”).

8.3    Investment Options. Investment options will be determined by the Plan
Administrator. The Plan Administrator, in its sole discretion, shall be
permitted to add or remove investment options from the Plan menu from time to
time, provided that any such additions or removals of investment options shall
not be effective with respect to any period prior to the effective date of such
change.

8.4    Investment Allocations. A Participant’s investment allocation constitutes
a deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Participating Employer or any trustee acting on its behalf have any
obligation to purchase actual securities as a result of a Participant’s
investment allocation. A Participant’s investment allocation shall be used
solely for purposes of adjusting the value of a Participant’s Account Balances.

A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Plan Administrator. Allocation
among the investment options must be designated in increments of 1% (or such
other minimum percentage or amount as may be specified by the Plan
Administrator).

8.5    Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Plan Administrator.

8.6    Company Stock Account. The Plan Administrator shall make available a
Company Stock Account as one of the investment options described in Section 8.3.
All Company Stock Deferrals and RSU Deferrals shall be irrevocably allocated to
the Company Stock Account. A Participant may only allocate Company Stock
Deferrals or RSU Deferrals to the Company Stock Account. Dividend equivalents
with respect to Company Stock Deferrals or RSU Deferrals will be credited to the
applicable Accounts in cash in accordance with the Participant’s most recent
investment allocation for such Account or, if none, as provided in Section 8.5.

8.7    Payments from the Company Stock Account. The portion of an Account that
is invested in Company Stock Account will be paid under Article VI in the form
of whole shares of Company Stock. If such portion is to be paid in installments,
any fractional shares will be paid in cash and will be distributed with the
final installment.

 

15



--------------------------------------------------------------------------------

ARTICLE IX

Administration

9.1    Plan Administration. The Plan Administrator shall have discretionary
authority to make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Plan and to utilize its discretion to
decide or resolve any and all questions, including but not limited to
eligibility for benefits and interpretations of this Plan and its terms, as may
arise in connection with the Plan. Claims for benefits shall be filed with the
Plan Administrator and resolved in accordance with the claims procedures in
Article XII. The Plan Administrator is the named fiduciary (within the meaning
of Section 402(a)(1) of ERISA) with respect to the Supplemental Death Benefit
described in Section 6.1(d).

9.2    Administration Upon Change in Control. Upon a Change in Control, the Plan
Administrator and Committee, as constituted immediately prior to such Change in
Control, shall continue to act respectively as the Plan Administrator and
Committee. Notwithstanding the foregoing, neither the Committee nor the Plan
Administrator shall have authority to direct investment of trust assets under
any rabbi trust described in Section 11.2.

The Participating Employer shall, with respect to the Plan Administrator and
Committee identified under this Section: (i) pay all reasonable expenses and
fees of the Plan Administrator and Committee, (ii) indemnify the Plan
Administrator and Committee (including individuals serving as Committee members)
against any costs, expenses and liabilities including, without limitation,
attorneys’ fees and expenses arising in connection with the performance of the
Plan Administrator and/or the Committee’s duties hereunder, except with respect
to matters resulting from the Plan Administrator and/or the Committee’s gross
negligence or willful misconduct, and (iii) supply full and timely information
to the Plan Administrator and/or Committee on all matters related to the Plan,
any rabbi trust, Participants, Beneficiaries and Accounts as the Plan
Administrator and/or Committee may reasonably require.

9.3    Withholding. The Participating Employer shall have the right to withhold
from any payment due under the Plan (or with respect to any amounts credited to
the Plan) any Federal, state, local or other taxes which may be required to be
withheld or paid as in respect of such payment (or credit). To the extent
permitted by Treas. Reg. Section 1.409A-3(j)(4)(vi), the amounts credited to the
Plan shall be reduced by the amount necessary to pay employment taxes on
compensation deferred under the Plan. Withholdings other than with respect to
employment taxes shall be deducted from Compensation that has not been deferred
to the Plan.

9.4    Indemnification. The Participating Employers shall indemnify and hold
harmless each employee, officer, director, agent or organization, to whom or to
which are delegated duties, responsibilities, and authority under the Plan or
otherwise with respect to administration of the Plan, including, without
limitation, the Plan Administrator and the Committee and their agents, against
all claims, liabilities, fines and penalties, and all expenses reasonably
incurred by or imposed upon him or it (including but not limited to reasonable
attorney fees) which arise as a result of his or its actions or failure to act
in connection with the operation and administration of the Plan to the extent
lawfully allowable and to the extent that such claim, liability, fine, penalty,
or expense is not paid for by liability insurance purchased or paid for by the
Participating Employer. Notwithstanding the foregoing, the Participating
Employer shall not indemnify any person or organization if his or its actions or
failure to act are due to gross negligence or willful misconduct or for any such
amount incurred through any settlement or compromise of any action unless the
Participating Employer consents in writing to such settlement or compromise.

9.5    Delegation of Authority. In the administration of this Plan, the Plan
Administrator and/or the Committee may, from time to time, employ agents and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with legal counsel who shall be legal counsel to the Company.

9.6    Binding Decisions or Actions. The decision or action of the Plan
Administrator and/or the Committee in respect of any question arising out of or
in connection with the administration, interpretation and application of the
Plan and the rules and regulations thereunder shall be final and conclusive and
binding upon all persons having any interest in the Plan.

 

16



--------------------------------------------------------------------------------

ARTICLE X

Amendment and Termination

10.1    Amendment and Termination. The Company may at any time and from time to
time as it shall deem advisable amend the Plan or may terminate the Plan as
provided in this Article X. Each Participating Employer may also terminate its
participation in the Plan.

10.2    Amendments. The Company, by action taken by the Committee, may amend the
Plan at any time and for any reason, provided that any such amendment shall not
reduce the vested Account Balances of any Participant accrued as of the date of
any such amendment or restatement (as if the Participant had incurred a
voluntary Separation from Service on such date) or reduce any rights of a
Participant under the Plan or other Plan features with respect to Deferrals made
prior to the date of any such amendment or restatement without the consent of
the Participant. The Committee has the authority to amend the Plan without the
consent of the Board of Directors for the purpose of: (i) conforming the Plan to
the requirements of law; (ii) facilitating the administration of the Plan;
(iii) clarifying provisions based on the Committee’s interpretation of the
document; and (iv) making such other amendments as the Board of Directors may
authorize.

10.3    Termination. The Company, by action taken by the Committee, may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time, to the extent and in accordance with Treas.
Reg. Section 1.409A-3(j)(4)(ix). If a Participating Employer terminates its
participation in the Plan, the benefits of affected Employees shall be paid at
the time provided in Article VI.

10.4    Accounts Taxable Under Code Section 409A. The Plan is intended to
constitute a plan of deferred compensation that meets the requirements for
deferral of income taxation under Code Section 409A. The Committee, pursuant to
its authority to interpret the Plan, may sever from the Plan or any Compensation
Deferral Agreement any provision or exercise of a right that otherwise would
result in a violation of Code Section 409A.

ARTICLE XI

Informal Funding

11.1    General Assets. Obligations established under the terms of the Plan may
be satisfied from the general funds of the Participating Employers, or a trust
described in this Article XI. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.

11.2    Rabbi Trust. The Company may, in its sole discretion, establish a
grantor trust, commonly known as a rabbi trust, as a vehicle for accumulating
assets to pay benefits under the Plan. Payments under the Plan may be paid from
the general assets of the Participating Employer or from the assets of any such
rabbi trust. Payment from any such source shall reduce the obligation owed to
the Participant or Beneficiary under the Plan.

ARTICLE XII

Claims

12.1    Filing a Claim. Any controversy or claim arising out of or relating to
the Plan shall be filed in writing with the Plan Administrator which shall make
all determinations concerning such claim. Any claim filed with the Plan
Administrator and any decision by the Plan Administrator denying such claim
shall be in writing and shall be delivered to the Participant or Beneficiary
filing the claim (the “Claimant”).

(a)    In General. Notice of a denial of benefits will be provided within 90
days of the Committee’s receipt of the Claimant’s claim for benefits. If the
Plan Administrator determines that it needs additional time to review the claim,
the Plan Administrator will provide the Claimant with a notice of the extension
before the end of the initial 90-day period. The extension will not be more than
90 days from the end of the initial 90-day period and the notice of extension
will explain the special circumstances that require the extension and the date
by which the Plan Administrator expects to make a decision.

 

17



--------------------------------------------------------------------------------

(b)    Contents of Notice. If a claim for benefits is completely or partially
denied, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language. The notice shall: (i) cite the pertinent
provisions of the Plan document, and (ii) explain, where appropriate, how the
Claimant can perfect the claim, including a description of any additional
material or information necessary to complete the claim and why such material or
information is necessary. The claim denial also shall include an explanation of
the claims review procedures and the time limits applicable to such procedures,
including a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse decision on review.

12.2    Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”). A Claimant who timely requests a review of the denied claim (or his
or her authorized representative) may review, upon request and free of charge,
copies of all documents, records and other information relevant to the denial
and may submit written comments, documents, records and other information
relevant to the claim to the Appeals Committee. All written comments, documents,
records, and other information shall be considered “relevant” if the
information: (i) was relied upon in making a benefits determination, (ii) was
submitted, considered or generated in the course of making a benefits decision
regardless of whether it was relied upon to make the decision, or
(iii) demonstrates compliance with administrative processes and safeguards
established for making benefit decisions. The Appeals Committee may, in its sole
discretion and if it deems appropriate or necessary, decide to hold a hearing
with respect to the claim appeal.

(a)    In General. Appeal of a denied benefits claim must be filed in writing
with the Appeals Committee no later than 60 days after receipt of the written
notification of such claim denial. The Appeals Committee shall make its decision
regarding the merits of the denied claim within 60 days following receipt of the
appeal (or within 120 days after such receipt, in a case where there are special
circumstances requiring extension of time for reviewing the appealed claim). If
an extension of time for reviewing the appeal is required because of special
circumstances, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. The notice will indicate
the special circumstances requiring the extension of time and the date by which
the Appeals Committee expects to render the determination on review. The review
will take into account comments, documents, records and other information
submitted by the Claimant relating to the claim without regard to whether such
information was submitted or considered in the initial benefit determination.

(b)    Contents of Notice. If a benefits claim is completely or partially denied
on review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.

The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.

12.3    Claims Appeals Upon Change in Control. Upon a Change in Control, the
Appeals Committee, as constituted immediately prior to such Change in Control,
shall continue to act as the Appeals Committee. The Appeals Committee shall have
the exclusive authority at the appeals stage to interpret the terms of the Plan
and resolve appeals under the Claims Procedure.

Each Participating Employer shall, with respect to the Committee identified
under this Section: (i) pay its proportionate share of all reasonable expenses
and fees of the Appeals Committee, (ii) indemnify the Appeals Committee
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys’ fees and expenses arising
in connection with the performance of

 

18



--------------------------------------------------------------------------------

the Appeals Committee hereunder, except with respect to matters resulting from
the Appeals Committee’s gross negligence or willful misconduct, and (iii) supply
full and timely information to the Appeals Committee on all matters related to
the Plan, any rabbi trust, Participants, Beneficiaries and Accounts as the
Appeals Committee may reasonably require.

12.4    Legal Action. A Claimant may not bring any legal action, including
commencement of any arbitration, relating to a claim for benefits under the Plan
unless and until the Claimant has followed the claims procedures under the Plan
and exhausted his or her administrative remedies under such claims procedures.

If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys’ fees and such other liabilities incurred as a result of such
proceedings. If the legal proceeding is brought in connection with a Change in
Control, or a “change in control” as defined in a rabbi trust described in
Section 11.2, the Participant or Beneficiary may file a claim directly with the
trustee for reimbursement of such costs, expenses and fees. For purposes of the
preceding sentence, the amount of the claim shall be treated as if it were an
addition to the Participant’s or Beneficiary’s Account Balance.

12.5    Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.

ARTICLE XIII

General Provisions

13.1    Assignment. No interest of any Participant, spouse or Beneficiary under
this Plan and no benefit payable hereunder shall be assigned as security for a
loan, and any such purported assignment shall be null, void and of no effect,
nor shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Plan Administrator
has the discretion to make payments to an alternate payee in accordance with the
terms of a domestic relations order (as defined in Code Section 414(p)(1)(B)).

The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.

13.2    No Legal or Equitable Rights or Interest. No Participant or other person
shall have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Participating Employer.
The right and power of a Participating Employer to dismiss or discharge an
Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant’s beneficiaries resulting from a deferral of income pursuant to the
Plan.

13.3    No Right of Participation, Employment or Service. Unless otherwise set
forth in an employment agreement, no person shall have any right to participate
in this Plan. This Plan shall not confer upon any person any right to continued
employment by or service with a Participating Employer or an Affiliate or affect
in any manner the right of a Participating Employer or an Affiliate to terminate
the employment of any person at any time without liability.

13.4    Notice. Any notice or filing required or permitted to be delivered to
the Plan Administrator under this Plan shall be delivered in writing, in person,
or through such electronic means as is established by the Plan Administrator.
Notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification. Written transmission shall be sent by certified mail to:

 

19



--------------------------------------------------------------------------------

FORTUNE BRANDS HOME & SECURITY, INC.

ATTN: VICE PRESIDENT, TOTAL REWARDS

520 LAKE COOK ROAD

SUITE 300

DEERFIELD, IL 60015

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.

13.5    Headings. The headings of Sections are included solely for convenience
of reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

13.6    Invalid or Unenforceable Provisions. If any provision of this Plan shall
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and each of the Plan Administrator and/or
Committee, as may be applicable, may elect in its sole discretion to construe
such invalid or unenforceable provisions in a manner that conforms to applicable
law or as if such provisions, to the extent invalid or unenforceable, had not
been included.

13.7    Lost Participants or Beneficiaries. Any Participant or Beneficiary who
is entitled to a benefit from the Plan has the duty to keep the Plan
Administrator advised of his or her current mailing address. If benefit payments
are returned to the Plan or are not presented for payment after a reasonable
amount of time, the Plan Administrator shall presume that the payee is missing.
The Plan Administrator, after making such efforts as in its discretion it deems
reasonable and appropriate to locate the payee, shall stop payment on any
uncashed checks and may discontinue making future payments until contact with
the payee is restored.

13.8    Facility of Payment to a Minor. If a distribution is to be made to a
minor, or to a person who is otherwise incompetent, then the Plan Administrator
may, in its discretion, make such distribution: (i) to the legal guardian, or if
none, to a parent of a minor payee with whom the payee maintains his or her
residence, or (ii) to the conservator or committee or, if none, to the person
having custody of an incompetent payee. Any such distribution shall fully
discharge the Plan Administrator, the Committee, the Company, and the Plan from
further liability on account thereof.

13.9    Governing Law. This Plan and all determinations made and actions taken
under the Plan, to the extent not otherwise governed by ERISA, the Code or the
laws of the United States, shall be governed by, and construed in accordance
with, the laws of the State of Delaware without giving effect to principles of
conflicts of laws.

13.10    Forfeiture and Recoupment.

(a)    Generally. A Participant’s rights, payments, and benefits under this Plan
shall be subject to reduction, cancellation, forfeiture, clawback, or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions, without limit as to time. Such
events shall include, but shall not be limited to, termination of service under
certain or all circumstances, violation of material policies of a Participating
Employer, misstatement of financial or other material information about a
Participating Employer, fraud, misconduct, breach of noncompetition,
confidentiality, non-solicitation, noninterference, corporate property
protection, or other agreement that may apply to the Participant, or other
conduct by the Participant that the Committee determines is detrimental to the
business or reputation of a Participating Employer (and/or any parent,
subsidiary, or Affiliate of the Participating Employer) including facts and
circumstances discovered after termination of employment.

 

20



--------------------------------------------------------------------------------

(b)    Manner of Recoupment. Subject to Section 409A of the Code, the Committee
shall determine, as late as the time of the recoupment whether the Participating
Employer shall effect any such recoupment:

(i)    by seeking repayment from the Participant; (ii) by reducing (subject to
applicable law and the terms and conditions of the applicable plan, program or
arrangement) the amount that would otherwise be payable to the Participant under
any compensatory plan, program or arrangement maintained by a Participating
Employer (and/or any parent, subsidiary, or Affiliate of the Participating
Employer); (iii) by withholding payment of future increases in compensation
(including the payment of any discretionary bonus amount) or grants of
compensatory benefits that would otherwise have been made to the Participant in
accordance with the Participating Employer’s otherwise applicable compensation
practices; (iv) by a holdback or escrow (before or after taxation) of part or
all of the shares of common stock, payment or property received upon exercise or
satisfaction of the benefit; or (v) by any combination of the foregoing.
Notwithstanding the foregoing provisions, the Committee’s rights under this
Section 13.10 shall be in addition to, and not in place of, any such rights that
the Company and/or the Committee may have under any other applicable recoupment
policy or procedure, including but not limited, under any clawback policy or
under any separate written agreement in effect between the Participant and a
Participating Employer.

13.11    No Guarantee of Benefits. Nothing contained in the Plan shall
constitute a guarantee by the Company or any other person or entity that the
assets of any Participating Employer will be sufficient to pay any benefits
hereunder.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned executed this Plan, as amended and restated,
as of the 27th day of February, 2017.

 

Fortune Brands Home & Security, Inc.

By:  

Robert K. Biggart

  (Print Name) Its:  

SVP, General Counsel & Secretary

  (Title)  

/s/ Robert K. Biggart

  (Signature)

 

22